Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
No reference or combination of references were uncovered that would anticipate or obviate the claimed allocating resources based on a performance prediction generated from an executed ML model determined by searching, based on a version tree of a container, a ML model repository of ML models configured to conduct performance predictions of the container.  
Hsiao et al. (Han C. W. Hsiao, Sean H. F. Chen and J. P. Jeffrey, Deep Learning for Risk Analysis of Specific Cardiovascular Diseases Using Environmental Data and Outpatient Records, IEEE, 2016.) discloses a deep learning method relying on a version tree to represent a relationship between models (abstract).  The version tree is used to represent a relationship between training data and model training results (page 553, paragraph 2).
Zhao et al. (H. Zhao, J. Liang, X. Yin et al., “Domain-specific ModelWare: to make the machine learning model reusable and reproducible,” in Proceedings of the 12th ACM/IEEE International Symposium on Empirical Software Engineering and Measurement, p. 2, Oulu, Finland, October 2018.) discloses a machine learning model repository to provide model lineage management (abstract).  A repository is used to give developers the ability to find a reusable model (page 2, section 4). 
However, none of the discovered references anticipate or obviate the claimed allocating resources based on a performance prediction generated from an executed ML model determined by searching, based on a version tree of a container, a ML model repository of ML models configured to conduct performance predictions of the container, as recited in the independent claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199